Citation Nr: 1759876	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to March 1985. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 rating action of a Department of Veterans Affairs (VA) Regional Office.  In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matter on appeal in August 2015.  Documents have been added to the file since the most recent adjudication of the Veteran's claim by the agency of original jurisdiction (AOJ) in a November 2015 supplemental statement of the case, but are not pertinent to the issue before the Board.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304.


FINDING OF FACT

Sleep apnea did not begin during service and is not related to service in any other way, and is not caused or aggravated by chronic sinusitis, allergic rhinitis or any other service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In obtaining a September 2015 VA examination report and accompanying opinion, the AOJ substantially complied with the Board's August 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As reflected in his August 2013 substantive appeal, October 2013 statement, and May 2015 testimony before the Board, the Veteran asserts that his current sleep apnea is etiologically related to in-service trouble sleeping and ear, nose, and throat problems, for which he was treated.  During his Board hearing, he testified that, while in-service, he snored at night and would start gagging, and that people around him complained of his snoring.  He testified that he was treated for throat problems in service as a result.  He further testified that, post service, he first complained about sleep problems to his doctor in approximately 1997.  Also, as reflected in an October 2013 statement, the Veteran alternatively claims that his sleep apnea is secondary to his service-connected chronic sinusitis and allergic rhinitis.  

Service treatment records reflect no treatment for sleep apnea or symptoms involving snoring or disrupted sleeping.  On October 1983 service examination, the Veteran denied having or having ever had frequent trouble sleeping.  They do reflect several instances of treatment for sore throat and other sinus symptoms assessed as upper respiratory infections, including in December 1979, April 1980, and February 1982.  These appear to have been acute and transitory ailments that resolved.

VA treatment records beginning in May 2002 note a history of uvulopalatopharyngoplasty (UP3) for obstructive sleep apnea several years prior.  VA treatment records beginning in April 2012 reflect treatment for snoring, waking at night, sleepiness during the day, and waking up tired, with a reported duration of 10 years.  Sleep apnea was diagnosed following sleep studies.

On September 2015 VA examination, the Veteran reported being initially diagnosed with sleep apnea in 1995 when he was put on CPAP.  He stated that he had surgery for the sleep apnea in 1996 which he stated as "tonsils removed and sinus surgery." It was noted by the examining physician that "the surgery he had in 1996 was clearly a UP3 (which is uvulopalatopharygeoplasty and removes the uvula, palate, and tonsils) and most likely what was a septoplasty."  It was further noted that the Veteran remained on CPAP after the surgery, lost his machine in a fire, and had a titration study a short time later in 2013 to get restarted on the CPAP.  After reviewing the record and examining the Veteran, the examiner provided the following opinion:

It is less likely than not that the veteran's sleep apnea was incurred in or began during, or is otherwise related to, the Veteran's service.  The veteran's treatments for throat complaints in service were self-limited life events.  None of the examination findings were suggestive of any condition which would indicate, contribute to or eventually cause sleep apnea.  None of the examinations, signs or symptoms in service showed any pattern suggestive of sleep apnea.  The veteran specifically denied sleep disturbances on routine 1983 military physical (marked "no" to "difficulty or trouble sleeping"). 

The examiner also opined that it was less likely than not that the Veteran's sleep apnea is caused or aggravated by his service-connected chronic sinusitis and allergic rhinitis.  The examiner indicated that such sleep apnea was likely "the result of his very large tongue which on exam is a Mallimpati [sic] 4 score which indicates high risk for sleep apnea due to obstruction with oropharynx with the tongue."  It was further noted by the examiner that "the veteran's use of a full face mask with his CPAP allows adequate treatment of sleep apnea independent of his service-connected sinus disease.  Regardless of the amount of sinus congestion or obstruction, the mask allows adequate treatment of sleep apnea without the course of the veteran's sleep apnea being influenced or worsened by his sinus disease."

In this case, service connection for sleep apnea must be denied.  

The only competent medical evidence addressing whether the Veteran's sleep apnea is related to either service or any other service-connected disability is the September 2015 VA opinions, which the Board finds highly probative in this case.  These opinions were thoroughly and clearly explained, and the explanations were based on a clear application of medical principles to the facts of the case, including the extensive documentation of his in-service medical conditions.  The examiner also provided a clear medical explanation of why sleep apnea was not caused or worsened by the Veteran's service-connected chronic sinusitis and allergic rhinitis, including an explanation of the likely alternative cause of his sleep apnea.  

The Board notes the Veteran's assertions of having problems sleeping in service including snoring and gagging that would disrupt sleep, and that he sought medical treatment for these problems, which were treated as throat problems, but does not find these to be credible.  The in-service treatment in connection with the Veteran's throat and sinus complaints are documented repeatedly in the service treatment records and reflect no reported symptoms involving snoring or disrupted sleeping.  Also, again, on October 1983 service examination, he denied having or having ever had frequent trouble sleeping.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating that contemporaneous evidence has greater probative value than reported history); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).

Finally, on July 2009 VA nose, sinus, larynx and pharynx examination, it was noted that there were several treatments noted in the claims file regarding the Veteran's sore throat, and that it was "evident that the Veteran had a chronic throat condition in service."  The examiner noted that the Veteran, post-military, had to undergo UP3 because of the repeated dysphagia, hoarseness, otalgia, and diffuse erythema and edema of the glottis and supraglottic area, and stated that the Veteran's "throat condition in service is a continuation of his present throat condition."  While previous VA treatment records indicate that the Veteran underwent UP3 surgery for sleep apnea, and the July 2009 VA examiner appears to link the Veteran's UP3 to an in-service "throat condition," neither this examiner, nor any other competent evidence, links the Veteran's current sleep apnea to any in-service throat problems or other in-service medical condition, or to his service-connected chronic sinusitis or allergic rhinitis.  Rather, again, the only competent and probative opinion on these questions plainly states that they are not related and gives clear and thorough explanations as to why.

Therefore, a preponderance of the evidence is against a finding that sleep apnea began during service or is related to service in any other way, or is caused or aggravated by chronic sinusitis, allergic rhinitis or any other service-connected disability.  Accordingly, service connection for sleep apnea must be denied.






							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for sleep apnea is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


